IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In Re the                                            No. 79566-0-I

 GUST RAKUS CREDIT TRUST                              DIVISION ONE
 & GUST RAKUS MARITAL TRUST
 under will admitted to probate in King               UNPUBLISHED OPINION
 County Case No. 03-4-05121-4 SEA.

 DIANNA RAKUS,
                          Appellant,

               v.

 THOMAS RAKUS, SUCCESSOR
 TRUSTEE OF THE GUST RAKUS
 CREDIT TRUST & MARITAL TRUST,

                       Respondent.



       LEACH, J. — Dianna Rakus appeals the trial court’s order approving the

final report and petition for distribution entered in the settlement of a trust

established by her late father, Gust Rakus. Finding no error, we affirm.

                                        FACTS

       Gust and Anna Rakus had three children during their marriage: Thomas,

Dianna, and Jamee. 1         After Gust’s death, Anna became the personal

representative of his estate. Gust’s will established a testamentary Credit Trust

and named Anna as the Trustee. The purpose of the trust was to support Anna



       1
       Because they share the same last name, we refer to the parties by first
name for clarity.
  Citations and pincites are based on the Westlaw online version of the cited material.
No. 79566-0-I/2


during her lifetime. Gust’s will named Thomas as the successor Trustee and all

three children as the Trust’s remainder beneficiaries.

       Anna died testate in 2017. Her will, executed in 2012, named Thomas as

the personal representative of her estate. Her will also designated Thomas and

Jamee as beneficiaries and disinherited Dianna.

       In 2018, Thomas prepared to close the sale of his parent’s marital home.

Jamee, a licensed real estate agent, asked a title company, Stewart Title, to

identify the titleholder. Stewart Title told Jamee that the title was vested equally in

Anna’s estate and in the Credit Trust.

       The title company based its determination of joint ownership on a special

warranty deed Anna executed in 2005. That deed states, in relevant part:

               The Grantor, ANNA RAKUS, individually and as Personal
       Representative of the ESTATE OF GUST RAKUS a/k/a GUST
       PETER RAKUS (the “Estate”), for and in consideration of partial
       distribution of the Estate, hereby grants, bargains, conveys, warrants
       and confirms to Grantee, ANNA RAKUS, Trustee of the Credit Trust
       established pursuant to Article 4 of the Last Will and Testament of
       GUST P. RAKUS, any interest the Grantor of the Estate may have in
       that certain property located at 3704 Belvidere Avenue SW, WA
       98126, including, as to said interest, any after acquired right, title and
       interest in and to the said real property more particularly described
       as follows: ….

       Anna signed the deed in her capacity as the “Personal Representative of

the Estate of Gust P. Rakus” and not in her individual capacity.

       On July 23, 2018, Thomas executed a deed conveying the home to a third-

party in his capacity as Trustee of the Credit Trust and Personal Representative of

Anna’s estate. In October 2018, Thomas, as Trustee, filed in superior court a final

                                         2
No. 79566-0-I/3


report and accounting of the Credit Trust. That report showed the proceeds of the

house sale divided between the Trust and Anna’s estate, based on joint ownership

with Anna’s estate, and distributed the Trust’s assets equally among the three

children. 2 Thomas then filed a petition for approval of the final report and for a

decree of distribution closing the trust.

       In November 2018, Dianna, a trust beneficiary, objected to Thomas’s final

report. She claimed that Thomas had “no lawful basis for the transfer” of one half

of the proceeds from the marital home sale to Anna’s estate of which Dianna was

not a beneficiary. She asserted that Thomas’s conduct resulted in a reduction of

trust assets in violation of his fiduciary duties to the Trust.

       In response, the Trustee provided the court with the title company’s

determination of ownership.        This evidence showed that the title company

construed the 2005 deed as transferring only the property interest of Gust’s estate

to the Credit Trust (a one half interest in whole). According to the title company,

Anna retained her individual property interest, because while she did appear

“individually” in the grantor clause, the deed was never signed by Anna Rakus in

her individual capacity.     The Trustee also asserted that Dianna’s objections,

premised on arguments about the effect of the 2005 deed, were barred by the

statute of limitations.




       2 The difference between full ownership and 50 percent ownership
diminished the Credit Trust assets by $432,500.
                                            3
No. 79566-0-I/4


       After a hearing, the trial court granted an order approving the final report

and accounting and decree of distribution. The court later denied Dianna’s motion

for reconsideration.

                                      ANALYSIS

       Dianna challenges the court’s order approving the Trustee’s final report and

accounting.

       As an initial matter, we note that neither party adequately addresses the

standard of review.      Washington’s Trust and Estate Dispute Resolution Act

(TEDRA) gives the courts “full and ample” power and authority to administer and

settle all estate and trust matters. 3 When TEDRA is inapplicable, insufficient, or

doubtful with reference to the administration and settlement of a trust or estate

matter,

       …the court nevertheless has full power and authority to proceed with
       such administration and settlement in any manner and way that to
       the court seems right and proper, all to the end that the matters be
       expeditiously administered and settled by the court. 4

       We review de novo a trial court’s decisions regarding trust and estate

matters but defer to the trial court on factual matters. 5

       With regard to another threshold issue, we disagree with the Trustee’s

contention that the statute of limitations bars Dianna’s objections to the final report



       3RCW 11.96A.020(1)(a)(b); In re Riddell, 138 Wash. App. 485, 492, 157 P.3d
888 (2007).
      4 RCW 11.96A.020(2); In re Irrevocable Trust of McKean, 144 Wash. App.
333, 343, 183 P.3d 317 (2008).
      5 Riddell, 138 Wash. App. at 491-92; In re Estate of Black, 116 Wash. App. 476,

483, 66 P.3d 670 (2003).
                                          4
No. 79566-0-I/5


and accounting. The Trustees’ Accounting Act, chapter 11.106 RCW, sets forth

procedures for court review of the accounting of receipts and disbursements of

trusts. 6 Under that statute, when a trustee files an accounting, whether at its own

election or the court’s direction, the court issues a detailed notice and requests

that objections be filed before a certain date (“the return date”). 7 Before this date,

“any beneficiary of the trust may file the beneficiary’s written objections or

exceptions to the account filed or to any action of the trustee or trustees set forth

in the account.” 8 The record in this case does not indicate the return date specified

by the court, and nothing in the record suggests that Dianna’s objections did not

comply with the schedule set by the court.

       The Trustee maintains that Dianna’s “claims” were untimely under

RCW 4.16.020(1), which provides for a 10-year statute of limitations in actions “for

the recovery of real property, or for the recovery of the possession thereof.” But,

while Dianna’s objection to the Trustee’s accounting clearly turns on her

interpretation of the 2005 deed, this argument does not transform her objection

into an action to recover or possess real property.

       Turning to the merits of Dianna’s appeal, RCW 11.106.070 grants to the

superior court authority to review a trustee’s final report and accounting. The

statute provides, in relevant part:

       [I]f so requested by one or more of the parties, the court without the
       intervention of a jury and after hearing all the evidence submitted
       shall determine the correctness of the account and the validity and


       6 Anderson v. Dussault, 181 Wash. 2d 360, 366, 333 P.3d 395 (2014).
       7 RCW 11.106.050.
       8 RCW 11.106.060.


                                         5
No. 79566-0-I/6


       propriety of all actions of the trustee or trustees set forth in the
       account including the purchase, retention, and disposition of any of
       the property and funds of the trust, and shall render its decree either
       approving or disapproving the account or any part of it, and
       surcharging the trustee or trustees for all losses, if any, caused by
       negligent or willful breaches of trust. 9

       Dianna does not discuss this provision.         Instead, she relies on legal

authority involving fraudulent transfers and foreclosure proceedings that are

neither helpful nor analogous to the circumstances here. 10 Dianna also argues the

trial court was required to “enforce” the deed or “reform” the “scrivener’s error” in

the deed to effectuate Anna’s intent to transfer her individual interest in the marital

home to the Credit Trust.

       Dianna’s arguments rest on the faulty premise that the 2005 deed manifests

an “unmistakable” intent to convey both Gust’s estate interest and Anna’s

individual interest in the property to the Credit Trust. To the contrary, there was a

conflict between the grantor clause and Anna’s signature that made the deed

ambiguous as to her intent to convey her individual interest. On the other hand,

the deed clearly evinced an intent to transfer the interests of Gust’s estate to the

Credit Trust.

       Dianna maintains that the court invalidated the 2005 deed.                 She

misapprehends the court’s ruling. This was not a quiet title action or any other

proceeding that required the court to determine a party’s rights with respect to real




       9RCW 11.106.070.
       10Clearwater v. Skyline Constr. Co., Inc., 67 Wash. App. 305, 835 P.2d 257
(1992), OneWest Bank, FSB v. Erickson, 185 Wash. 2d 43, 56, 367 P.3d 1063 (2016).
                                         6
No. 79566-0-I/7


property. The only matter before the court was the motion to approve the Trustee’s

final report and accounting and allow disbursement of the Credit Trust’s assets.

To be sure, in order to evaluate the “correctness,” “validity,” and “propriety” of the

Trustee’s actions and accounting, the court was required to determine whether it

was appropriate to equally divide the proceeds from the sale of the marital home

between the Credit Trust and Anna’s estate. 11 The allocation was reasonable in

this case given the language of the deed and the vesting of the title in both the

Credit Trust and Anna’s estate.      A trustee is entitled to rely on professional

recommendations in the performance of the trustee’s duties so long as the trustee

uses reasonable care in this reliance. 12      The deed and the title company’s

treatment of it provided a substantial and objectively reasonable basis to support

the Trustee’s report and accounting.

       Dianna argues that the court erred by considering the evidence submitted

by the Trustee about the title company’s interpretation of the deed. She claims

that the title company’s “opinions as to the ultimate issue of fact” were inadmissible

and unhelpful to the trier of fact. But, nothing in the record indicates that Dianna

preserved her evidentiary objection by raising it below. She failed to preserve this

claim of error. 13

       Even if Dianna had objected, we find no error in the court’s consideration of

the evidence that the Trustee relied upon.         ER 704 explicitly provides that




       11RCW 11.106.070.
       12RCW 11.98.070(27); Allard v. Pacific Nat’l Bank, 99 Wash. 2d 394, 406,
663 P.2d 104 (1983).
      13 RAP 2.5(a).


                                         7
No. 79566-0-I/8


“[t]estimony in the form of an opinion or inferences otherwise admissible is not

objectionable because it embraces an ultimate issue to be decided by the trier of

fact.”   And, trial courts have broad discretion in determining admissibility of

evidence going to an ultimate issue. 14 Evidence that the title company gave effect

to the 2005 deed by vesting title in both the Credit Trust and Anna’s estate was

unquestionably relevant to the court’s review of the Trustee’s accounting under

RCW 11.106.070.

         We affirm the order granting approval of the final report and accounting and

decree of distribution.




WE CONCUR:




         14   City of Seattle v. Heatley, 70 Wash. App. 573, 579, 854 P.2d 658 (1993).
                                           8